3 So.3d 1188 (2009)
Robert E. DRAGON, Petitioner,
v.
STATE of Florida, Respondent.
No. SC06-2001.
Supreme Court of Florida.
February 26, 2009.
John R. Blue and Stephanie Zimmerman of Carlton Fields, P.A., St. Petersburg, Florida, and Alina Alonso of Carlton Fields, P.A., Miami, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, FL, for Respondent.
PER CURIAM.
We have for review Dragon v. State, 937 So.2d 781 (Fla. 4th DCA 2006), in which the Fourth District Court of Appeal certified conflict with the Second District Court of Appeal's decision in King v. State, 911 So.2d 229 (Fla. 2d DCA 2005), and the Fifth District Court of Appeal's decision in Kidd v. State, 855 So.2d 1165 (Fla. 5th DCA 2003). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We stayed the present case pending our disposition of Saintelien v. State, 990 So.2d 494 (Fla.2008), in which we ultimately approved the decisions of the Second and Fifth District Courts in King and Kidd "to the extent that a rule 3.800(a) motion may be used to challenge a sexual predator designation when it is apparent from the face of the record that the defendant did not meet the criteria for designation as a sexual predator." Saintelien, 990 So.2d at 497.
We have determined to exercise jurisdiction and grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the Fourth District Court for reconsideration upon application of this Court's decision in Saintelien.
It is so ordered.
QUINCE, C.J., and WELLS, PARIENTE, LEWIS, CANADY, POLSTON, and LABARGA, JJ., concur.